Matter of Roman v New York City Dept. of Educ. (2015 NY Slip Op 04414)





Matter of Roman v New York City Dept. of Educ.


2015 NY Slip Op 04414


Decided on May 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2015

Mazzarelli, J.P., Acosta, Renwick, Manzanet-Daniels, Feinman, JJ.


15214 101122/13

[*1] In re Amador Roman, Petitioner-Appellant,
vThe New York City Department of Education, Respondent-Respondent.


Glass Krakower LLP, New York (John Hogrogian of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Michael S. Legge of counsel), for respondent.

Judgment, Supreme Court, New York County (Peter H. Moulton, J.), entered March 7, 2014, to the extent appealed from as limited by the briefs, confirming an arbitral award, dated July 25, 2013, which terminated petitioner's employment, unanimously affirmed, without costs.
The termination of petitioner's employment does not shock our sense of fairness (see Lackow v Department of Educ. [or "Board"] of City of N.Y., 51 AD3d 563, 569 [1st Dept 2008]). Petitioner's conduct may be described as verbal and physical abuse of students, and verbal abuse of one student's parent; it continued for a period of three academic years, even after several letters were placed in petitioner's file memorializing the complaints, one of which warned that further incidents could lead to termination (compare Matter of Camacho v City of New York, 106 AD3d 574 [1st Dept 2013] [after settling prior disciplinary charges, petitioner entered into stipulation agreeing that if she were to be found guilty after a hearing of verbally abusing students she would be terminated]). Petitioner has taken no responsibility for his actions, repeatedly denying most of the incidents despite corroborating evidence, and has shown no remorse. After considering petitioner's long, otherwise satisfactory tenure and the principle of progressive discipline, the hearing officer properly found that petitioner's repeated misconduct and the several occasions on which he was warned about it to no avail rendered termination appropriate (compare Matter of Weinstein v Department of Educ. of City of N.Y., 19 AD3d 165 [1st Dept 2005] [penalty for single incident of improper use of physical force shocking to conscience where petitioner was carrying out assigned duty of denying access to locker room to all but gym class students], lv denied 6 NY3d 706 [2006]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 26, 2015
CLERK